UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1775


JOHN DAVID HENDRICKSON,

                  Plaintiff - Appellant,

             v.

JANELLE DAWN WALKER,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:09-cv-00562-AJT-TRJ)


Submitted:    September 10, 2009          Decided:   September 14, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John David Hendrickson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John   David   Hendrickson     appeals    the   district      court’s

orders dismissing his complaint without prejudice pursuant to 28

U.S.C. § 1915(e)(2)(B)(i) and (ii) (2006) for being frivolous

and for failing to state a claim on which relief may be granted,

and denying reconsideration of that order.            We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the   reasons   stated    by   the   district    court.      Hendrickson      v.

Walker, No. 1:09-cv-00562-AJT-TRJ (E.D. Va. June 10, 2009).                   We

dispense   with   oral     argument    because      the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2